DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posselius et al. (US Patent No. 6,001,641).

In regard to claim 1, Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising:

    PNG
    media_image1.png
    294
    614
    media_image1.png
    Greyscale
a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64];
a motor (25) for rotating the drum [Column 4, lines 25-33];
an aeration system (e.g. air infeed mechanism 50) for supplying air to the drum [Column 5, lines 44-46]; and
operation of the composter can be controlled by a microprocessor (e.g. computerized controller) in response to the sensing of a given set of parameters related to the composter’s operation [Column 2, lines 14-17], wherein the rotational speed and the rate of air inflow of the rotary composter can be controlled automatically by the microprocessor [Column 2, lines 15-50], wherein the drive mechanism has a start-up where the composting procedure is turned on (e.g. open-loop controller) [Column 7, lines 17-25]. Because the controller (e.g. microprocessor) of Posselius is capable of receiving, managing, and storing data for operation of the composter (e.g. the composter can be controlled by a microprocessor in response to the sensing of a given set of parameters relating to the composter’s operation) [Column 2, lines 15-17], it is therefore capable of receiving animal growth data as claimed. The microprocessor can be programmed or otherwise directed to receive input data. Additionally, the claimed data input represents a functional claim limitation. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). In this case the computer microprocessor of Posselius is necessarily capable of receiving basic input data for operation of the composter system, including the claimed animal growth data.

	In regard to claim 2, Posselius et al. disclose the rotary composter of claim 1 further comprising a drive roller having a drum-locating boss (e.g. drive rollers 22 engaged with each of the traction bands 12 to effect rotation of the vessel 11) [Fig. 5] [Column 4, lines 19-30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al. (US Patent No. 6,001,641) as applied to claim 1 above, and further in view of Masin (CS 273967 B1).

	In regard to claim 3, Posselius et al. disclose the rotary composter of claim 1. The reference does not explicitly disclose the composter further comprising a movable gantry.

	Masin is directed to recycle plants for the transformation of waste into compost [Abstract]. For the purpose of loosening and aerating the composted mass, devices are often used which consist of a gantry bridge running in the longitudinal direction above the composting pool [Page 1, 4th Paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable gantry in the rotary composter apparatus of Posselius. One of ordinary skill in the art would have been motivated to do so to allow workers to loosen and aerate the composting mas along the longitudinal axis of the composter. Aeration is necessary to provide the compost microbes with the oxygen necessary to convert the organic matter into compost.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al. (US Patent No. 6,001,641) in view of Pansa (WO 2017/130084 A1).

In regard to claim 4, Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising:
a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64];
a motor (25) for rotating the drum [Column 4, lines 25-33];
an aeration system (e.g. air infeed mechanism 50) for supplying air to the drum [Column 5, lines 44-46];
a gas sensor (68, 69) (e.g. the functional claim language “for sensing an amount of nitrogen gas” is not limited to a specific structure and covers all devices that are capable of performing the recited function/capable of sensing an amount of nitrogen gas in the drum) [Column 7, lines 50-57], wherein the claimed wireless transmitter is an obvious improvement over the Posselius’ conventional wired transmitters; and
a closed loop computerized controller, wherein operation of the composter can be controlled by a microprocessor (e.g. computerized controller) in response to the sensing of a given set of parameters related to the composter’s operation [Column 2, lines 14-17], wherein the rotational speed and the rate of air inflow of the rotary composter can be controlled automatically by the microprocessor [Column 2, lines 15-50].

The rotary composter disclosed by Posselius does not include a load cell for measuring a mass inside the drum. 

Pansa is directed to a computerized composting machine [Abstract]. The composter comprises a load cell (C) for measuring a mass inside the composting compartment [Page 9, line 15].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a load cell in communication with the computerized controller in the apparatus of Posselius. One of ordinary skill in the art would have been motivated to do so to calculate the required quantity of bulking agent to be introduced into the composter based on the weight of the waste detected by the load cell [Page 9, lines 15-19]. Automatic calculation of bulking agent is important because the bulking agent controls the degree of moisture in the composting chamber for a balanced ratio of carbon and nitrogen, generated by the organic waste [Page 2, lines 13-17].

	In regard to claim 5, Posselius et al. disclose the rotary composter of claim 1 further comprising a drive roller having a drum-locating boss (e.g. drive rollers 22 engaged with each of the traction bands 12 to effect rotation of the vessel 11) [Fig. 5] [Column 4, lines 19-30].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Posselius et al. (US Patent No. 6,001,641) in view of Pansa (WO 2017/130084 A1) and further in view of Masin (CS 273967 B1).

	In regard to claim 6, Posselius et al. does not explicitly disclose the composter further comprising a movable gantry.

	Masin is directed to recycle plants for the transformation of waste into compost [Abstract]. For the purpose of loosening and aerating the composted mass, devices are often used which consist of a gantry bridge running in the longitudinal direction above the composting pool [Page 1, 4th Paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a movable gantry in the rotary composter apparatus of Posselius. One of ordinary skill in the art would have been motivated to do so to allow workers to loosen and aerate the composting mas along the longitudinal axis of the composter. Aeration is necessary to provide the compost microbes with the oxygen necessary to convert the organic matter into compost.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (JP 2003275728 A) in view of Posselius et al. (US Patent No. 6,001,641).

In regard to claim 7, Kawahara et al. disclose a method of composting using a composter [Paragraph 0014], the method comprising:
inserting animal carcasses (e.g. pork, whole bone fish) into a composting drum (e.g. internal volume 60 liter drum) of the composter [Paragraph 0014];
weighing and recording the mass (e.g. animal growth data) of the animal carcasses, and observing the shape/type of animal (e.g. outer shape) [Paragraph 0014];
stirring the composting drum at a speed of 3 rpm, using a motor (e.g. electric stirring) [Paragraph 0014];
supplying air to the drum using an aeration system (e.g. air supply is at 0.3 cubic meters/minute);
controlling the motor and the aeration system (e.g. setting to stirring speed and air supply flow) [Paragraph 0014]; and 
while Kawahara does not explicitly disclose storing the claimed animal growth data in a memory of a computerized controller and using the computerized controller based on the animal growth data stored in the memory, Kawahara does perform an animal carcass weight measurement step and an observing step (e.g. animal growth data regarding the type of animal) and controlling the composter at set parameters. The claim limitation requiring use of the computerized controller broadly recites an automatic or mechanical means to replace the manual activity undertaken in the Kawahara process to accomplish the same result. Therefore this limitation is not sufficient to distinguish over the prior art.

Kawahara discloses a “commercially available electric stirring type composter”. The reference does not explicitly disclose a rotary composter.

Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotary composter as described by Posselius because “[r]otary composters are well known in the art […]. The process achieves an accelerated biological degradation of the waste material to create compost therefrom. One of ordinary skill in the art would have been motivated to do so because “[w]hile any biodegradable material can be digested within the rotary composter, farm wastes […] are of particular interests because of the desire to fix the nitrogen within the material to prevent stream pollution when the composted waste is spread onto the ground.” [Column 1, lines 18-27].

In regard to claim 8, Kawahara discloses a step of weighing the animal carcass (e.g. animal growth data) and controlling the composter (e.g. aeration flow rate, rotation speed) at these set parameters.  [Paragraph 0014].
Posselius does not explicitly disclose measuring a concentration of nitrogen gas inside the drum; measuring a mass of the carcasses within the drum; and further controlling one or both of the motor and the aeration system using the computerized controller based on the concentration of nitrogen gas and the mass of the carcasses within the drum.

Posselius discloses a gas sensor (68, 69) for measuring the concentration of ammoniacal nitrogen inside the drum. Data lines transmit information from the sensors to the microprocessor (75) [Column 7, lines 50-57]. In the event that operational changes are necessary, the microprocessor can effect the changes in speed of rotation of the vessel and the rate of air through the vessel either manually or automatically [Column 2, lines 47-51].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform monitoring of key parameters such as weight and gaseous concentration as described by Posselius to provide an indication of adjustments that should be made to the volume of air flow through the vessel or the rotation speed thereof [Column 1, lines 53-64]. One of ordinary skill in the art would have been motivated to utilize a computerized control system for automating the operation of Kawahara’s composter equipment.

In regard to claim 9, Kawahara et al. disclose a method of composting using a composter [Paragraph 0014], the method comprising:
inserting animal carcasses (e.g. pork, whole bone fish) into a composting drum (e.g. internal volume 60 liter drum) of composter [Paragraph 0014];
stirring the composting drum at a speed of 3 rpm, using a motor (e.g. electric stirring) [Paragraph 0014];
supplying air to the drum using an aeration system (e.g. air supply is at 0.3 cubic meters/minute);
weighing and recording the mass of the animal carcasses [Paragraph 0014];
controlling the motor and the aeration system (e.g. setting to stirring speed and air supply flow) [Paragraph 0014].

Kawahara discloses a “commercially available electric stirring type composter”. The reference does not explicitly disclose a rotary composter.

Posselius et al. is directed to a rotary composter (10) [Fig. 2] [Column 2, lines 60-67] comprising a rotatable composting drum (e.g. rotatably supported cylindrical drum-like vessel 11) [Column 3, lines 63-64].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotary composter as described by Posselius because “[r]otary composters are well known in the art […]. The process achieves an accelerated biological degradation of the waste material to create compost therefrom. One of ordinary skill in the art would have been motivated to do so because “[w]hile any biodegradable material can be digested within the rotary composter, farm wastes […] are of particular interests because of the desire to fix the nitrogen within the material to prevent stream pollution when the composted waste is spread onto the ground.” [Column 1, lines 18-27].

Kawahara does not explicitly disclose measuring a concentration of nitrogen gas inside the drum; measuring a mass of the carcasses within the drum; and further controlling one or both of the motor and the aeration system using the computerized controller based on the concentration of nitrogen gas and the mass of the carcasses within the drum.

Posselius discloses a gas sensor (68, 69) for measuring the concentration of ammoniacal nitrogen inside the drum. Data lines transmit information from the sensors to the microprocessor (75) [Column 7, lines 50-57]. In the event that operational changes are necessary, the microprocessor can effect the changes in speed of rotation of the vessel and the rate of air through the vessel either manually or automatically [Column 2, lines 47-51].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform monitoring of key parameters such as weight and gaseous concentration as described by Posselius to provide an indication of adjustments that should be made to the volume of air flow through the vessel or the rotation speed thereof [Column 1, lines 53-64]. One of ordinary skill in the art would have been motivated to utilize a computerized control system for automating the operation of Kawahara’s composter equipment.

In regard to claim 10, the claimed wireless transmitter is an obvious improvement over the Posselius’ conventional wired transmitters and does not form a patentable distinction over the prior art.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.

Applicant argues (pgs. 5-6) Posselius does not describe such a controller that controllers a motor or aeration system based on animal growth data. This argument is not persuasive. Posselius teaches wherein operation of the composter can be controlled by a microprocessor (e.g. computerized controller) in response to the sensing of a given set of parameters related to the composter’s operation [Column 2, lines 14-17], wherein the rotational speed and the rate of air inflow of the rotary composter can be controlled automatically by the microprocessor [Column 2, lines 15-50], wherein the drive mechanism has a start-up where the composting procedure is turned on (e.g. open-loop controller) [Column 7, lines 17-25]. Because the controller (e.g. microprocessor) of Posselius is capable of receiving, managing, and storing data for operation of the composter (e.g. the composter can be controlled by a microprocessor in response to the sensing of a given set of parameters relating to the composter’s operation) [Column 2, lines 15-17], it is therefore capable of receiving animal growth data as claimed. The microprocessor can be programmed or otherwise directed to receive input data. Additionally, the claimed data input represents a functional claim limitation. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). In this case the computer microprocessor of Posselius is necessarily capable of receiving basic input data for operation of the composter system, including the claimed animal growth data.

Applicant argues (pgs. 6-7) claim 4 requires "a wireless nitrogen gas sensor for sensing an amount of nitrogen gas in the drum" and Posselius discloses an ammonia sensor, not a nitrogen gas sensor and an ammonia sensor is not the same as, or equivalent to, a nitrogen sensor. This argument is not persuasive. Ammonia gas is a nitrogen gas. The claims as presently presented do not indicate an elemental nitrogen gas sensor. Nitrogen gas sensors can take the form of ammonia gas sensors, nitrous oxide gas sensors, or elemental nitrogen sensors. It also possible, for example, that one and the same sensor is sensitive both to a nitrogen oxide concentration and to an ammonia concentration in gas. Posselius discloses gas sensor (68, 69) [Column 7, lines 50-57]. The functional claim language “for sensing an amount of nitrogen gas” is not limited to a specific structure and covers all devices that are capable of performing the recited function/capable of sensing an any amount of any nitrogen gas in the drum, including ammonia-nitrogen gas.

In response to applicant's arguments regarding the dependent claims against the references individually (e.g. the prior art fails to cure the deficiencies of Posselius because it also fails to teach or suggest the use of the recited types of animal growth data to control the composter), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues (pg. 7) amended claim 7 specifies that the animal growth data comprises any one or more of animal type, age, gender and cause of death and while Kawahara discloses weighing the total mass of the carcasses, the reference fails to disclose or suggest the recited types of animal growth data defined by amended claim 7. This argument is not persuasive. Kawahara discloses weighing and recording the mass (e.g. animal growth data) of the animal carcasses, and observing the shape (e.g. outer shape) [Paragraph 0014]. By this step of “observing”, animal growth data such as the types of animals, the ages of the animal, their gender/sex and/or cause of death is made known and/or inferred. For example, by way of observing an animal carcass, a human operator would certainly be made aware of the claimed data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 19, 2022